DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on February 11, 2021.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1 - 9, in the reply filed on February 22, 2022 is acknowledged.
Claims 10 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 16, 2021 and January 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation "at least one light detecting device", and the claim also recites "wherein each of the at least one light detecting device", emphasis added, which is the narrower statement of the range/limitation. The limitation "each" implies that there is at least two or more components to refer to, whereas "at least one light detecting device" may refer to a single component. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIDA et al. (USPAPN US 2015/0228685 A1), hereinafter as Uchida.

Regarding claim 1, figs. 1A and 4 of Uchida discloses a light detecting device (10A; ¶ 91) comprising:
a light absorbing layer (22) configured to absorb light in a wavelength range from visible light to short-wave infrared (SWIR) (¶ 104);
a first semiconductor layer (21) provided on a first surface of the light absorbing layer (top surface of 22);
an anti-reflective layer (28) provided on the first semiconductor layer and comprising a material (¶¶ 71 and 101); and
a second semiconductor layer (23) provided on a second surface of the light absorbing layer (bottom surface of 22),
wherein the first semiconductor layer has a thickness less than 500 nm (¶¶ 102 and 104; as seen in fig. 4) so as to be configured to allow light to transmit therethrough in the wavelength range from visible light to SWIR (¶ 104).
But Uchida does not expressly disclose the material having etch selectivity with respect to the first semiconductor layer. However, in view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, there is no distinction to the claimed product's structure. Therefore, determination of the claimed product and prior art product is based on the product itself. The claimed product's anti-reflective layer and the prior art product's anti-reflective layer both refer to an anti-reflective material. Thus, a prima facie case of anticipation exists.

Regarding claim 2, Uchida discloses the light detecting device of claim 1, Uchida discloses wherein the light absorbing layer comprises As and at least one from among In, Ga, Al, and P (¶ 95).

Regarding claim 3, Uchida discloses the light detecting device of claim 1, Uchida discloses wherein each of the first semiconductor layer and the second semiconductor layer comprises P and at least one from among In, Ga, Al, and As (¶ 95).

Regarding claim 6, Uchida discloses the light detecting device of claim 1, Uchida discloses wherein the thickness of the first semiconductor layer is 10 nm to 300 nm (¶¶ 102 and 104; as seen in fig. 4).

Regarding claim 8, fig. 1A of Uchida discloses a light detecting device array comprising a plurality of the light detecting device of claim 1 (each 10A having 20A; ¶¶ 91 and 94; see claim 1 rejection above), wherein the plurality of the light detecting device are arranged one-dimensionally or two-dimensionally (as seen in fig. 1A, where it is arranged in a single row, thus arranged as 1D or 2D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claim 1 above.

Regarding claim 7, Uchida discloses the light detecting device of claim 1, fig. 1A of Uchida discloses wherein the anti-reflective layer has a thickness. But Uchida does not expressly discloses wherein the anti-reflective layer has a thickness equal to or greater than 1 nm. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, fig. 1A of Uchida shows the anti-reflective layer is to have a purposeful thickness, but does not expressly discloses the thickness. One of ordinary skill in the art would have found obvious to adjust the thickness of the anti-reflective layer to effectively absorb desired visible light to infrared light with high sensitivity (¶ 5 of Uchida), and arrive at the subject matter of claim 7.

Claims 1 - 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (640x512 InGaAs focal plane array camera for visible and SWIR imaging), hereinafter as Martin.

Regarding claim 1, figs. 2 and 6 - 8 of Martin discloses a light detecting device comprising:
a light absorbing layer (i-InGaAs absorption region as seen in fig. 2) configured to absorb light in a wavelength range from visible light to short-wave infrared (SWIR) (title; § 2, pg. 13, 1st paragraph);
a first semiconductor layer (n-InP contact layer as seen in fig. 2) provided on a first surface of the light absorbing layer (bottom surface of i-InGaAs absorption region as seen in fig. 2);
an anti-reflective layer (InGaAs etch-stop layer as seen in fig. 2) provided on the first semiconductor layer and comprising a material; and
a second semiconductor layer (InP cap as seen in fig. 2) provided on a second surface of the light absorbing layer (top surface of i-InGaAs absorption region as seen in fig. 2),
wherein the first semiconductor layer has a thickness less than 500 nm so as to be configured to allow light to transmit therethrough in the wavelength range from visible light to SWIR (§ 2, pg. 14, 2nd paragraph: within 10 nm).
But Martin does not expressly disclose the material having etch selectivity with respect to the first semiconductor layer. However, in view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, there is no distinction to the claimed product's structure. Therefore, determination of the claimed product and prior art product is based on the product itself. The claimed product's anti-reflective layer and the prior art product's anti-reflective layer both refer to an anti-reflective material. Thus, a prima facie case of anticipation exists.

Regarding claim 2, Martin discloses the light detecting device of claim 1, Martin discloses wherein the light absorbing layer comprises As and at least one from among In, Ga, Al, and P (i-InGaAs absorption region as seen in fig. 2).

Regarding claim 3, Martin discloses the light detecting device of claim 1, Martin discloses wherein each of the first semiconductor layer and the second semiconductor layer comprises P and at least one from among In, Ga, Al, and As (n-InP contact layer as seen in fig. 2).

Regarding claim 4, Martin discloses the light detecting device of claim 3, Martin discloses wherein the anti-reflective layer comprises As and at least one from among In, Ga, Al, and P (InGaAs etch-stop layer as seen in fig. 2).

Regarding claim 8, figs. 2 and 6 - 8 of Martin discloses a light detecting device array (title) comprising a plurality of the light detecting device of claim 1 (see claim 1 rejection above), wherein the plurality of the light detecting device are arranged one-dimensionally or two-dimensionally (title: arranged in 2D of 640x512).

Regarding claim 9, figs. 2 and 6 - 8 of Martin discloses a light detecting system comprising:
a light source (1550 nm LED flashlight as seen in fig. 6); and
at least one light detecting device configured to detect light (Visible InGaAs™ camera as seen in fig. 6), reflected from an object (color poster as seen in fig. 6), that is emitted from the light source (Visible InGaAs bottom right fig. as seen in fig. 6),
wherein 
a light absorbing layer (i-InGaAs absorption region as seen in fig. 2) configured to absorb light in a wavelength range from visible light to short-wave infrared (SWIR) (title; § 2, pg. 13, 1st paragraph);
a first semiconductor layer (n-InP contact layer as seen in fig. 2) provided on a first surface of the light absorbing layer (bottom surface of i-InGaAs absorption region as seen in fig. 2);
an anti-reflective layer (InGaAs etch-stop layer as seen in fig. 2) provided on the first semiconductor layer and comprising a material; and
a second semiconductor layer (InP cap as seen in fig. 2) provided on a second surface of the light absorbing layer (top surface of i-InGaAs absorption region as seen in fig. 2).
	wherein the first semiconductor layer has a thickness less than 500 nm so as to be configured to allow light to transmit therethrough in the wavelength range from visible light to SWIR (§ 2, pg. 14, 2nd paragraph: within 10 nm).
But Martin does not expressly disclose the material having etch selectivity with respect to the first semiconductor layer. However, in view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, there is no distinction to the claimed product's structure. Therefore, determination of the claimed product and prior art product is based on the product itself. The claimed product's anti-reflective layer and the prior art product's anti-reflective layer both refer to an anti-reflective material. Thus, a prima facie case of anticipation exists.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin as applied to claim 1 above.

Regarding claim 6, Martin discloses the light detecting device of claim 1, wherein the thickness of the first semiconductor layer is 10 nm to 300 nm (§ 2, pg. 14, 2nd paragraph: within 10 nm). The thickness disclosed is a prima face case of anticipation or in the alternative, obvious. See MPEP §§ 2131.03 & 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above.

Regarding claim 7, Martin discloses the light detecting device of claim 1, fig. 2 of Martin discloses wherein the anti-reflective layer has a thickness. But Martin does not expressly discloses wherein the anti-reflective layer has a thickness equal to or greater than 1 nm. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, fig. 2 of Martin shows the anti-reflective layer is to have a purposeful thickness, but does not expressly discloses the thickness. One of ordinary skill in the art would have found obvious to adjust the thickness of the anti-reflective layer to effectively absorb desired visible light to infrared light with desired quantum efficiency (§ 2, pg. 14, 2nd paragraph), and arrive at the subject matter of claim 7.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matter of claim 5.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818